                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
                                             )    NO. 3:19-cr-00042
 v.                                          )
                                             )    JUDGE RICHARDSON
                                             )
 JORGE FLORES                                )


                                         ORDER

        Pending before the Court is the Government’s “Motion to Dismiss Superseding

Indictment” (Doc. No. 56, “Motion”). Via the Motion, the Government seeks to dismiss the

Superseding Indictment (Doc. No. 33) without prejudice pursuant to Federal Rule of Criminal

Procedure 48(a). The Motion is GRANTED, and the Superseding Indictment is hereby

DISMISSED without prejudice.

        IT IS SO ORDERED.




                                                 ____________________________________
                                                 ELI RICHARDSON
                                                 UNITED STATES DISTRICT JUDGE




      Case 3:19-cr-00042 Document 57 Filed 12/10/20 Page 1 of 1 PageID #: 133
